Citation Nr: 1760621	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991, from January 1997 to September 1997, and from February 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board acknowledges that the case was certified to the Board as a service connection case.  However, in the September 2012 rating decision on appeal, the RO granted service connection for the Veteran's right eye condition (idiopathic choroidal neovascularization) with a disability evaluation of 20 percent.  In October 2012, the Veteran filed a notice of disagreement with the 20% percent evaluation assigned for his right eye disability.  Accordingly, the Board has characterized the Veteran's claim as a claim for an initial disability rating in excess of 20 percent for his right eye disability.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

During his July 2016 Board hearing, the Veteran asserted that his service-connected right eye disability has worsened since his last VA examination.  The Veteran was most recently afforded a VA examination to determine the current degree of severity of this disability in August 2012.  The Board notes that a February 2014 VA examiner's opinion is of record; however, this opinion was based on a review of the available evidence of record, without an in-person examination of the Veteran. 

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that a new VA examination is necessary to assess the current severity of the Veteran's service-connected right eye disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any recent or additional treatment records related to the claimed disability.

If any requested records is not available, the record should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected right eye disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed, including an examination of visual acuity.  

The examiner must provide all information required for rating purposes, to include a comment on the degree the vision is correctable in the left eye.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she must explain why that is so.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  Further, the examiner must state whether the inability to provide any required opinion is based on a personal limitation or on a lack of knowledge among the medical community at large.  

3.  Finally, undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




